Citation Nr: 0004634	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in June 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied service connection for the 
cause of the veteran's death.  

The June 1996 rating action also denied entitlement to 
benefits under 38 U.S.C.A. § 1318 as well as basic 
eligibility to educational assistance under 38 U.S.C. Chapter 
35.  However, the notice of disagreement filed by the 
appellant in July 1996 appears to have been confined to the 
cause of death issue, as does her VA Form 9 filed in August 
1996.  Accordingly, it is only this issue that is properly 
before the Board.


FINDINGS OF FACT

1.  The veteran died in February 1996 due to a myocardial 
infarction, due to or as a consequence of arteriosclerotic 
heart disease, due to or as a consequence of chronic 
obstructive disease, due to or as a consequence of non- 
insulin dependent diabetes mellitus.

2.  During the veteran's lifetime, service connection was in 
effect for a gunshot wound involving Muscle Group II, right, 
evaluated as 30 percent disabling, a gunshot wound involving 
Muscle group XIX, right, evaluated as 30 percent disabling, a 
gunshot wound of the pleural cavity with retained foreign 
bodies, evaluated as 20 percent disabling, a gunshot wound 
involving Muscle group XXI, right, evaluated as 10 percent 
disabling, and anxiety reaction, evaluated as 10 percent 
disabling.  He had a combined 70 percent rating for his 
service-connected disabilities.

3.  The appellant has provided a statement from the veteran's 
private physician which disclosed that he believed the 
veteran's service-connected injuries contributed to his 
death. 

4.  The medical statement from the deceased veteran's private 
physician makes the claim of entitlement to service 
connection for the cause of the veteran's death plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for veteran's claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  It is not sufficient to show that the 
service connected disability casually shared in producing 
death; rather, a causal connection must be shown. 

In order to present a well-grounded claim, then, the 
appellant must come forward with evidence that provides more 
than a purely speculative basis to support a determination 
that a disability of service origin caused or contributed 
substantially to cause the veteran's death, and it must be 
capable of substantiation.  

The death certificate discloses that the veteran died in 
February 1996 in the Burdick-West Hospital in Haleyville, 
Alabama.  The cause of death reported was a myocardial 
infarction due to or as a consequence of arteriosclerosis 
heart disease due to or as a consequence of chronic 
obstructive disease due to or as a consequence of non- 
insulin dependent diabetes mellitus.

At the time of the veteran's death, service-connection was in 
effect for a gunshot wound involving Muscle Group II, right, 
evaluated as 30 percent disabling, a gunshot wound involving 
Muscle group XIX, right, evaluated as 30 percent disabling, a 
gunshot wound of the pleural cavity with retained foreign 
bodies, evaluated as 20 percent disabling, a gunshot wound 
involving Muscle group XXI, right, evaluated as 10 percent 
disabling, and anxiety reaction, evaluated as 10 percent 
disabling.  He had a combined 70 percent rating for his 
service connected disabilities. 

In July 1996, Andree G. Stoves, M.D., submitted a statement 
which disclosed that he had been the veteran's personal 
physician for sometime and at the time of death, a Dr. Orr 
had made the pronouncement of death.  It was the opinion of 
Dr. Stoves that the veteran was dead on arrival at the 
hospital in Haleyville, Alabama and Dr. Orr was not present.  
It was Dr. Stoves' personal opinion that the veteran did not 
die of a myocardial infarction but more likely died of 
bronchospasm and pulmonary insufficiency resulting possibly 
in cardiac arrest.  Certainly, with respect to the way the 
death certificate was completed, Dr. Stoves could not say for 
certain that the veteran's death was related to injuries 
sustained during military service, but it was his personal 
belief that this certainly contributed to his demise.   

This statement of the veteran's private physician to the 
effect that the service connected disabilities contributed to 
the veteran's death renders the claim plausible.  Therefore, 
this claim is well grounded.  The merits of the claim are 
addressed in the remand portion of this decision.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded  To this extent, the 
appeal is granted.


REMAND

The Board notes that this claim has been found to be well 
grounded and accordingly, the VA has a duty to assist the 
appellant with the development of this claim.  38 U.S.C.A. § 
5107(a).

The record before the Board includes medical records 
submitted by the appellant in May 1996.  These include some 
records from Dr. Stoves and from Carraway Methodist Medical 
Center.  It is unclear whether all records of Dr. Stoves' 
treatment of the veteran in the year prior to his death are 
associated with the claims file.  The terminal emergency room 
record from Burdick- West Hospital is also not associated 
with the claims file.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should attempt to obtain the 
terminal Emergency Room report from 
Burdick- West Hospital, Haleyville, 
Alabama concerning the veteran's death.

2.  The RO should obtain all records of 
the veteran's treatment by Dr. Stoves in 
the year prior to his death.

3.  When the aforementioned development 
is completed, the RO should then arrange 
for a VA board certified internist, if 
available, to review the claims file.  
After the review, the physician must 
offer an opinion as to whether it is as 
least as likely as not that the veteran's 
service-connected disabilities caused or 
contributed substantially or materially 
to the veteran's death.  The internist 
should also expressly discuss the 
statement of Dr. Stoves and set forth 
reasons for either agreeing or 
disagreeing with this statement.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals


 



